Citation Nr: 0639714	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-34 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey , wherein the RO denied service 
connection for CFS, to include as due to an undiagnosed 
illness.  The veteran timely appealed this determination to 
the Board. 

In January 2006, the veteran testified before the undersigned 
Veterans Law Judge concerning the issue on appeal.  A copy of 
the hearing transcript has been associated with the claims 
folder. 

In March 2004 and March 2006, this matter was remanded for 
additional development and adjudication.  This having been 
completed, the matter is again before the Board.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The objective indications and evidence in the record does 
not support a finding that the veteran has chronic fatigue 
syndrome.


CONCLUSION OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in May 2002 and April 2006, the RO 
notified the veteran of the evidence needed to substantiate 
his claim, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded, and offered to assist him in obtaining any relevant 
evidence.  See also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These letters gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The veteran was also invited to send additional 
evidence.  In addition, the RO has advised the veteran of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The veteran and 
his representative were provided with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claim, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
March 2006 Supplemental Statement of the Case, and also prior 
to the transfer and certification of the veteran's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, a VA examination 
report, and statements submitted by the veteran in support of 
the claim.  In addition, the Board notes that this matter has 
been previously remanded for additional development, to 
include affording the veteran an opportunity to be examined 
in connection with his claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.



II.  Service connection for chronic fatigue syndrome.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If certain conditions are 
manifested to a degree of 10 percent within one year after 
separation from service, they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In 
the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation, however, shall not be paid under this section 
if:  (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  The notable exception to this 
rule is 38 C.F.R. § 3.317, which permits, in some 
circumstances, service connection of signs or symptoms that 
are objective indications of chronic disability, even though 
such disability is due to undiagnosed illness.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With respect to the veteran's claim, the veteran's claims 
file indicates that the veteran claimed lack of energy and 
lack of motivation after returning from the Gulf in 1991.  
The veteran's service medical records indicate that the 
veteran complained of fatigue and anxiety beginning in 
approximately December 1990.  The veteran indicated that he 
had been exposed to smoke from oil fires, diesel fumes, 
chemical agents and solvents and the like in service, and 
that this may have contributed to his symptoms.  He also 
indicated that he had chills or fever, changes in sleep and 
dreams, joint pains, diarrhea, headaches, changes in mood, 
and difficulty concentrating.  In a December 1994 assessment, 
back pain and fatigue were noted.  No other conditions were 
indicated and the veteran was found to have essentially a 
normal examination.  Diagnoses were indicated to not explain 
the veteran's presenting symptoms.  A Report of Medical 
History dated in March 1994 indicated no complaints, and a 
Medical Examination dated in March 1994 found the veteran to 
be normal in all respects.  An examination in December 1994 
and the veteran's separation physical in January 1995 also 
indicated that the veteran was normal in all respects.  

After service, the veteran was afforded a VA examination in 
July 1997.  The veteran reported that he had chronic fatigue 
in 1991 after returning from the Gulf.  He indicated that 
this was manifested by a lack of energy and a lack of 
motivation.  The veteran reported that he felt confined to 
his house and would doze off in conversation and while 
watching T.V.  After examination, the veteran was diagnosed 
with several maladies (degenerative disc disease of the 
lumbar spine, arthritis of the knees, etc.), but not chronic 
fatigue syndrome.   

In May 2005, the veteran was again examined by VA in 
connection with his claim.  The examiner indicated that the 
veteran's claims file was available and had been reviewed.  
The veteran's medical history was noted and the examiner 
indicated that the veteran reported flu like symptoms once or 
twice per month lasting 3 to 4 days.  The veteran denied 
debilitating fatigue severe enough to impair the veteran's 
average daily activity level (averaged over 6 months) below 
50 percent.  The veteran was indicated to be currently 
employed as a police officer and stated that his condition 
was mostly not debilitating.  The veteran reported gradual 
onset for his symptoms with low grade fever, but no history 
of non-exudative pharyngitis, no history of enlarged lymph 
nodes or generalized muscle aches or weakness.  The veteran 
reported lack of energy and motivation and some fatigue after 
exercise lasting up to 8 hours.  The veteran denied 
headaches, dizziness, or history of migratory joint pain.  
The veteran reported no fatigue, muscle pain or fever during 
the examination, and the examiner also in noted no clinical 
signs of adenopathy.  After examining the veteran and 
reviewing his lab results, the examiner found that the 
veteran does not meet the criteria for chronic fatigue 
syndrome.  

Based on the foregoing, the Board observes that the objective 
indications and evidence in this case do not support a 
finding that the veteran has chronic fatigue syndrome.  As 
noted in both VA examinations, while the veteran reported 
lack of energy and motivation, flu like symptoms on a monthly 
basis, and some symptoms of fatigue, he was not found to have 
debilitating fatigue.  The veteran also reported that his 
condition was mostly not debilitating, and denied a history 
of non-exudative pharyngitis, enlarged lymph nodes, or 
generalized muscle aches or weakness, headaches, dizziness,  
or history of migratory joint pain.  The veteran reported no 
fatigue, muscle pain or fever during the examination, and the 
examiner also in noted no clinical signs of adenopathy.  
Neither VA physician found that the veteran meets the 
criteria for chronic fatigue syndrome.  

Based on the foregoing, the Board notes that the veteran was 
not found to have objective signs of chronic fatigue syndrome 
and, as noted above, objective indications of chronic 
disability must be shown in order to obtain presumptive 
service connection due to service in the Persian Gulf.  In 
this regard, the Board notes that lay persons are competent 
to report objective signs of illness.  Objective indications 
of chronic disability must include both "signs," in the 
medical sense of objective evidence perceptible to a 
physician, and other, non-medical indicators that are capable 
of independent verification.  In this case, there are no 
objective indicators of chronic fatigue syndrome in the 
record.  Presumptive service connection due to service in the 
Persian Gulf is therefore not warranted for this condition.

Moreover, the Board notes that service connection on a direct 
basis is not warranted for this condition.  The veteran's 
service medical records are negative for any objective 
criteria or diagnoses of chronic fatigue syndrome in service.  
And there is no post-service medical records indicating that 
the veteran suffers this condition or that such condition is 
linked to service.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (without a current diagnosis, a claim for 
entitlement to service connection cannot be sustained).  
Consequently, service connection on a direct basis for this 
disorder is not warranted.


ORDER

Service connection for chronic fatigue syndrome, including as 
due to an undiagnosed illness, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


